Citation Nr: 9935447	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-35 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a facial skin 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for a 
bilateral foot disability and a facial skin disability.

The Board observes that in his May 1997 Notice of 
disagreement (NOD) to the RO's December 1996 rating decision, 
the veteran appeared to raise a new claim concerning a dental 
disability.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's current bilateral foot disability and 
service.

2.  There is no competent medical evidence of a nexus or link 
between the veteran's current facial skin disability and 
service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a bilateral foot disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for a facial skin disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

However, the threshold question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  A well- grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In his various written statements and March 1998 RO hearing 
testimony, the veteran contends that his service medical 
records (SMRs), which were apparently destroyed by the 1973 
fire at the National Personnel Records Center (NPRC), if 
available, would have shown he was diagnosed and treated for 
a bilateral foot injury and a skin disorder affecting the 
face.  The Board observes, however, that the RO duly pursued 
alternative sources.  Indeed, a report obtained from the 
Surgeon General of the Army shows that the veteran was 
admitted to a medical facility in the Asiatic area for 
"convalescing from a disease or injury" in July 1994.  No 
other alternate records were located.  The veteran also 
testified that within a year after service in 1946, he was 
seen by Dr. Furr to examine and treat his feet.  However, the 
veteran testified that Dr. Furr had long been deceased and 
that the hospital he was associated with was no longer in 
existence.   Under the circumstances, the Board does not 
believe any useful purpose would be served by remanding the 
case for any further search for records.  

The veteran's service personnel records show that the veteran 
served in World War II as a light truck driver, and in this 
capacity participated in the Central Burma, India Burma, and 
China campaigns.  The veteran was awarded with the Asia 
Pacific Theater of Operations Medal and the World War II 
Victory Medal.

At this point, the Board notes that 38 U.S.C.A. § 1154(b) 
(West 1991) states, in pertinent part, that in any case where 
a veteran is engaged in combat during active service, lay or 
other evidence of service incurrence of a combat related 
disease or injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.  Although the 
veteran clearly participated in specific campaigns in the 
Asia Pacific Theater of Operations, this evidence does not 
demonstrate that the veteran was actually engaged in combat 
with the enemy.  Therefore, 38 U.S.C.A. § 1154(b) is not for 
application in this case.  Notwithstanding this finding, for 
the purposes of analyzing whether the veteran's claims are 
well grounded, the Board accepts as true the veteran's 
statements that he sustained an injury to his feet during 
service, and that he suffered from a skin disorder while he 
was in service.  See Kessel v. West, 12 Vet. App. 477 (1999).  

I.  Service connection for a bilateral foot disability

The veteran's post-service medical records include numerous 
VA treatment records for the period September 1981 to 
November 1984 showing that he received treatment for pain and 
swelling of his feet for diagnosed bilateral pes planus and 
plantar fasciitis of the left foot.  An October 1984 
treatment record revealed that there was radiographic 
evidence of a left heel spur and osteoarthritic changes.  

An October 1996 VA radiology report revealed the following: 
in the left foot there was a calcaneal spur, a spur in the 
region of the achilles tendon, degenerative change in the 
tarsometatarsal joint, mild hallux valgus deformity, and a 
radiopaque foreign body in the soft tissue; and in the right 
foot there was a calcaneal spur and a mild hallux valgus 
deformity. 

An October 1996 VA examination report recited the veteran's 
complaints of pain in the feet with walking.  The diagnoses 
were mild bilateral hallux valgus and bilateral posterior 
tendon insufficiency.  

The remaining evidence consists of the veteran's variously 
dated written statements and March 1998 RO hearing testimony, 
which, as previously noted, contain the veteran's contentions 
that he incurred his current bilateral foot disability in 
service.

After a careful review of the relevant evidence of record, 
the Board finds that the veteran's claim for service 
connection for a bilateral foot disability is not well 
grounded.  The record shows that the veteran currently 
suffers from various diagnosed bilateral foot ailments.  The 
Board has also accepted, for the purposes of evaluating 
whether the claim is well grounded, that the veteran incurred 
a bilateral foot injury in service.  However, the medical 
evidence of record fails to provide a nexus or link between 
his current bilateral foot disability and the bilateral foot 
injury sustained in service.  In addition, as there is no 
medical evidence of any bilateral foot pathology until 
November 1981, some thirty-six years after the veteran was 
discharged from service, there is no evidence to well-ground 
the veteran's claim upon application of the rules of 
chronicity or continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) and Savage. 

The only evidence of record to support the veteran's claim of 
service connection for a bilateral foot disability is his 
written statements and hearing testimony, in which he relates 
that his bilateral foot disability to service.  However, as a 
matter of law, these statements do not satisfy the medical 
diagnosis or medical nexus requirements and cannot, 
therefore, render his claim well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  In 
other words, what is needed is medical evidence linking the 
veteran's currently diagnosed bilateral foot disability to 
service.  By this decision, the Board is informing the 
veteran that medical evidence of causation is required to 
render his claim for service connection for a bilateral foot 
disability well grounded.  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

II.  Service connection for a facial skin disorder

A July 1983 VA treatment record shows the veteran exhibited a 
seborrheic laceration on the face.  A contemporaneous 
pathology report recorded a diagnosis of seborrheic keratosis 
curette.  

Medical records for the period April 1995 to May 1995 show 
the veteran was under the care of a private physician, Harold 
Thatcher, M.D., for treatment of erythematous papular 
eruptions in left nares. 

An October 1996 VA examination report recounted the veteran's 
history of having a benign lesion removed from his forehead 
in the 1980s.  The veteran complained of burning and puritis 
on the face and scalp when washing, which began in 1945, and 
has progressively worsened ever since.  Objectively, there 
were multiple, scattered, hyperpigmented, keratotic papules 
of varying sizes on the cheeks, upper face, and scalp.  The 
diagnoses were multiple seborrheic keratoses and essential 
irritation of the facial skin after washing.

After reviewing the relevant evidence of record, the Board 
finds that the veteran's claim for service connection for a 
facial skin disability is not well grounded.  The record 
shows that the veteran currently suffers from diagnosed 
multiple seborrheic keratoses and essential irritation of the 
facial skin.  The Board has also accepted, for the purposes 
of evaluating whether the claim is well grounded, that the 
veteran suffered from a facial skin disorder during service.  
However, the medical evidence of record fails to provide a 
nexus or link between his current facial skin disability and 
the facial skin disability sustained in service.  In 
addition, as there is no medical evidence of any facial skin 
pathology until July 1983, nearly thirty-eight years after 
the veteran was discharged from service, there is no evidence 
to well-ground the veteran's claim upon application of the 
rules of chronicity or continuity of symptomatology under 
38 C.F.R. § 3.303(b) and Savage. 

The only evidence of record to support the veteran's claim of 
service connection for a facial skin disability is his 
written statements and hearing testimony, in which he relates 
that his facial skin disability to service.  However, as a 
matter of law, these statements do not satisfy the medical 
diagnosis or medical nexus requirements and cannot, 
therefore, render his claim well grounded.  Espiritu.  In 
other words, what is needed is medical evidence linking the 
veteran's currently diagnosed facial skin disability to 
service.  By this decision, the Board is informing the 
veteran that medical evidence of causation is required to 
render his claim for service connection for a facial skin 
disability well grounded.  38 U.S.C.A. § 5107(a); Robinette.


ORDER

Evidence of a well-grounded claim not having been received, 
service connection for a bilateral foot disability is denied.

Evidence of a well-grounded claim not having been received, 
service connection for a facial skin disability is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

